 Case 2:19-mj-00712-GRB Document 1 Filed 08/07/19 Page 1 of 3 PageID #: 1


                                                                                     INc[ ILE D
                                                                               U.s. 0/STR~~~s OFF/CE

LTG                                                                            *            OURT E.D.N Y.
                                                                                     AUG O7 2019         ..

UNITED STATES DISTRICT COURT                                                  LONG ISLA
                                                                                             ND OFF/CE
                                                                                                      *
EASTERN DISTRICT OF NEW YORK
---------------------------X                                  tq MJ' 71:2
UNITED STATES OF AMERICA                              COMPLAINT

            - against -                               (18 U.S.C. § 661)

ANTONIO JACOBS,

                          Defendant.

---------------------------X
EASTERN DISTRICT OF NEW YORK, SS:

               GREG GO WRlE, being duly sworn, deposes and states that he is an Inspector

with the Federal Protective Service ("FPS"), duly appointed according to law and acting as

such.

               On or about August 5, 2019, within the Eastern District of New York and the

territorial jurisdiction of the United States, the defendant ANTONIO JACOBS did

knowingly and intentionally take and carry away, with intent to steal or purloin, personal

property of another, the value of which exceeded $1,000.

               (Title 18, United States Code, Section 661)

               The source of your deponent' s information and the grounds for his/her belief

are as follows: 1




               Because the purpose of this Complaint is to set forth only those facts necessary
to establish probable cause to arrest, I have not described all the relevant facts and
circumstances of which I am aware.
 Case 2:19-mj-00712-GRB Document 1 Filed 08/07/19 Page 2 of 3 PageID #: 2


                                                                                                 2

              1.       I am an Inspector with the FPS and have been involved in the

investigation of numerous cases involving theft of property on Federal grounds. I am

familiar with the facts and circumstances set forth below from my participation in the

investigation; my review of the investigative file, including the defendant's criminal history

record.

              2.       On August 5, 2019, a man was captured on video surveillance breaking

into two cars in the parking lot of the Alfonse D 'Amato Federal Building in Central Islip,

New York, a location that is exclusive federal jurisdiction. One of the victims of the thefts

reported that over $1,000 worth of items were stolen from inside his vehicle including cash, a

wallet containing credit cards, phone accessories, make-up, cologne, change and other

miscellaneous items.

              3.       The defendant ANTONIO JACOBS was arrested at Family Court in

Central Islip yesterday on unrelated charges and, based upon still photographs of the man

breaking into the cars on August 5, 2019 provided to state officials by FPS, the defendant

ANTONIO JACOBS was identified as the man captured on video on August 5, 2019

breaking into the cars. When the defendant JACOBS observed the still photos, he asked the

state officials, "why do you have my picture?"

              4.       I compared the still surveillance photos with the defendant JACOBS in

person and I am confident that defendant JACOBS is the individual that broke into the

vehicles on August 5, 2019, moreover, the defendant JACOBS admitted such after being

advise of his Miranda warnings.
  Case 2:19-mj-00712-GRB Document 1 Filed 08/07/19 Page 3 of 3 PageID #: 3


                                                                                  3



              WHEREFORE, your deponent respectfully requests that the defendant

 ANTONIO JACOBS, be dealt with according to law.




 Sworn to before me this
 7th day of August, 2019
     .z. - .
j(~E iioNORABLE GARY R. BRdWN
 UNITED STATES MAGISTRATE JUDGE
 EASTERN DISTRICT OF NEW YORK
